Name: Commission Regulation (EEC) No 1514/88 of 30 May 1988 laying down implementing procedures for the import arrangements applicable to products falling within CN codes 0714 10 90 and 0714 90 10, originating in third countries which are not members of GATT, other than the People' s Republic of China, during 1988
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 6 . 88 Official Journal of the European Communities No L 135/49 COMMISSION REGULATION (EEC) No 1514/88 of 30 May 1988 laying down implementing procedures for the import arrangements applicable to products falling within CN codes 0714 10 90 and 0714 90 10, originating in third countries which are not members of GATT, other than the People's Repu ­ blic of China, during 1988 Whereas in the light of past experience and the situation described above provisions should be triade for preventing applications covering abnormally large quantities by setting a maximum quantity per appplication and by providing that in no circumstances may an application cover a quantity exceeding that in the possession of the applicant ; whereas for the purposes of monitoring and administrative efficiency, applications for licences covering goods placed under the procedures referred to above must be lodged with the competent authorities in the Member State where the goods are stored ; Whereas in order to ensure the proper administration of the impprt arrangements concerned and to prevent the quantities laid down for 1988 from being exceeded, special provision should be made as regards the lodging of applications and the issuing of licences ; whereas these provisions either supplement or derogate form the provisions of Commission Regulation (EEC) No 3183/80 of 3 December 1980 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EEC) No 2082/87 0 ; ' Whereas in order to ensure the smooth functioning of the arrangements laid down by this Regulation, users should be required to provide a substantial security ; Whereas in implementing the second paragraph of Article 1 of Regulation (EEC) No 1314/88 , the types of product which are used for direct human consumption should be determined by reference to the form of presen ­ tation in which they are traditionally imported and the type of packaging which is used ; whereas in the absence of quantitative restrictions on imports of these products, the conditions govering applications for and the issuing of licences should be made more flexible ; Whereas the Management Committee for Cereals has not deliverd an opinion within the period set its Chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements applicable to products falling within subheading 0706 A of Common Customs Tariff and coming from third countries and amending Regulation (EEC) No 950/68 of the Common Customs Tariff ('), and in particular Article 2 thereof, Having regard to Council Regulation (EEC) No 1314/88 of 26 April 1988 , concerning the import arrangements applicable to products falling within CN codes 0714 10 90 and 0714 90 10 originating in certain third countries which are not members of GATT, other than the People's Republic of China during 1988 (2), and in particular Article 2 thereof, Whereas pursuant to the abovementionend Regulation (EEC) No 430/87 products faling within the former subheading 0706 A of the Common Customs Tariff, incorporated in the combined nomenclature in force since 1 January 1988 under codes 0714 10 90 and 0714 90 10, originating in third countries which are not members of GATT, other than the People's Republic of China, are subject on import to a levy of not more than 6 % ad valorem within the limits of a maximum quantity set by Regulation (EEC) No 1314/88 at 30 000 tonnes for 1988 ; whereas, however, this quantitative restriction does not apply to products used only for direct human consumption ; whereas the implementing procedures for these arrangements should be adopted for 1988 ; Whereas in the case of products originating in Vietnam provision should be made for the application for an import licence to be accompanied by a certificate issued on the initiative of the exporting country, for the purpose of checking the actual amounts imported ; whereas, however, it is necessary to take into account the special position of goods which could not be imported under the arrangements in question for 1987 because the quantities allowed at that time were exhausted particularly rapidly and the goods havfe since been under customs warehousing or free zone procedures pending the establishment by the Council of the quota for 1988 ; whereas in order to avoid deflections of trade which would adversely affect management of the 1988 quota, the goods must have been placed under the abovementioned procedures before 1 January 1988 ; HAS ADOPTED THIS REGULATION : Article 1 Products falling within CN codes 0714 10 90 and 0714 90 10, originating in third countries which are not members of GATT, other than the People's Republic of 0) OJ No L 43, 13 . 2. 1987, p. 9 . 0 OJ No L 123, 17. 5. 1988, p . 1 . (3) OJ No L 338 , J 3 . 12. 1980, p. 1 .(4) OJ No L 195, 16 . 7. 1987, p. 11 . No L 135/50 Official Journal of the European Communities 1 . 6 . 88 China, shall qualify for the arrangements laid down in Article 1 of Regulation (EEC) No 430/87, subject to the provisions of this Regulation. in respect of which the application was made, their origin and the identity of the applicant. 3 . The Commission shall notify the Member States by telex not later than the Friday of the same week of the extent to which the applications can be granted. If the amounts for which licences have been applied for exceed the quantities available, the Commission shall specify by telex a uniform percentage reduction in the quantities concerned. 4. Without prejudice to the provisions of paragraph 3, licences shall be issued on the fifth working day following the lodging of the application as provided for in paragraph 1 , other than in exceptional cases determined by the Commission . Licences shall be valid anywhere in the Community from the actual date of issue until the end of the fourth month following that date . However, the period of validity may not extend beyond 31 December of the year in question . Article 4 Box 20 (a) of the licence shall contain one of the following entries :  ExacciÃ ³n reguladora a percibir 6 % ad valorem  Importafgift : 6 % af vÃ ¦rdien  Zu erhebende AbschÃ ¶pfung : 6 % des Zojlwerts  Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ Ã ¿Ã  Ã µÃ ¯Ã ÃÃ Ã ±Ã ¾Ã · : 6% Ã ºÃ ±Ã ' Ã ±Ã Ã ¯Ã ±  Amount to be levied : 6 % ad valorem  PrÃ ©lÃ ¨vement Ã percevoir : 6 % ad valorem TITLE I General provisions Article 2 1 . Applications for licences may not cover a quantity greater than 7 500 tonnes per individual interested party acting on his own behalf, without prejudice to the provisions of paragraph 3 . 2. Box 14 of the import licence application and of the licence issued shall indicate the third country in which the product in question originates. The licence shall require the product to be imported from that country. 3 . An application for a licence to import products originating in Vietnam shall be admissible if it is accompanied by a certificate made out by the Vietnamese authorities for 1988 that bears an attestation, provided that it does not relate to a quantity in excess of that mentioned in the attestation . However, by was of derogation from the first subparagraph, any application for a licence relating to products exported from Vietnam before 1 Janaury 1988 shall be admissible provided that :  it is accompanied by a copy of a document certifying origin, drawn up by the Vietnamese authorities before 1 January 1988 ; the document may be presented in support of only one application for a licence,  it is also accompanied by attestation from the customs authorities of a Member State of the Community to the effect that the quantities in question were placed under customs warehousing or free zone procedures before 1 January 1988,  it does not concern a quantity in excess of that stored under those procedures as specified in the attestation . For the purposes of the second subparagraph, the application shall be made to the competent authorities of the Member State in which the goods are stored. Article 3 1 . Applications for licenses must be lodged with the competent authorities of a Member State by 1 p.m. (Brussels time) on any Monday or, if Monday is not a working day, on the next working day. The first day for applications shall be Monday, 13 June 1988 . 2. Member States shall notify the Commission by telex not later than 1 p.m. on the day following lodging of an application , as specified in paragraph 1 , of the quantities  Prelievo da riscuotere : 6 % ad valorem  Toe te passen heffing : 6 % ad valorem  Direito nivelador a cobrar : 6 % ad valorem Article 5 1 . By way of derogation from Article 12 ( 1 ) of Commission Regulation (EEC) No 2042/75 ('), the amount of the security relating to import licences shall be 50 ECU per tonne . 2. Where because of the operation of Article 3 (3) the quantity for which the licence is issued is smaller than that covered by the application, the amount of the security corresponding to the difference shall be released. 3 . the provisions of the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 shall not apply. Article 6 By way of derogation from Article 8 (4) of Regulation (EEC) No 3183/80, the quantity released for free circulation may not exceed that indicated in boxes 10 and 11 of the import licence . For this purpose the figure 0 shall be entered in box 22 of the licence . (') OJ No L 213, 11 . 8 . 1975, p. 5. 1 . 6 . 88 Official Journal of the European Communities No L 135/51 TITLE II Import of products of types used for direct human consumption Article 7 The provisions of Title I shall not apply to imports of products falling within CN codes 0714 10 90 and 0714 90 10 of a kind used for human consumption, in immediate packings of a net content of 28 kg or less, either fresh and whole or without skin and frozen, whether or not sliced, on completion of the customs formalities for placing the goods in free circulation, subject to the provision of this Title. Article 8 1 . The application for an import licence, and the licence issued, shall include in box 14 the name of the third country in which the product in question originates . The licence shall require the product to be imported from that country. 2. Box 20 (a) of the licence shall contain one of the entries listed in Article 4. 3 . Member States shall without delay notify the Commission by telex of the quantities covered by an application, the origin of the products and the name of the applicant. The licence shall be issued on the third working day following the lodging of the application, unless the Commission has notified the authorities of the Member Statfe by telex that the conditioning for the granting of applications have not been met. Licences shall be valid anywhere in the Community from the date of issue until the end of the ' fourth month following that date. However, the period of validity may not extend beyond 31 December of the year in question . 4. The amount of the security relating to the import licence shall be 15 ECU per tonne. 5. The provisions of the third indent of Article 5 ( 1 ) of Regulation (EEC) No 3183/80 shall not apply. 6. The provisions of Article 3 ( 1 ) and (2) and of Article 6 shall apply. Article 9 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member Mates. Done at Brussels, 30 May 1988 . For the Commission Frans ANDRIESSEN Vice-President